EXHIBIT ACCESSKEY IP, INC. CONSULTING AGREEMENT This Consulting Agreement (this "Agreement"), made and entered into as of this 1st day of April, 2008 by and between AccessKey IP, Inc., (the "Company) and Bruce M. Palmer (the "Consultant"). RECITALS WHEREAS, the Company wishes to engage the consulting services of Consultant; and WHEREAS, consultant wishes to provide the Company with consulting services. NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties hereto hereby agree as follows: 1.
